NOTICE: This opinion is subject to motions for reargument under V.R.A.P. 40 as well as formal
revision before publication in the Vermont Reports. Readers are requested to notify the Reporter
of Decisions by email at: JUD.Reporter@vermont.gov or by mail at: Vermont Supreme Court, 109
State Street, Montpelier, Vermont 05609-0801, of any errors in order that corrections may be made
before this opinion goes to press.


                                         2016 VT 114

                                         No. 2015-454

In re B&M Realty, LLC                                         Supreme Court

                                                              On Appeal from
                                                              Superior Court,
                                                              Environmental Division

                                                              June Term, 2016


Thomas G. Walsh, J.

Robert E. Woolmington of Witten, Woolmington, Campbell & Bernal, P.C., Manchester Center,
 for Appellant Two Rivers-Ottauquechee Regional Commission.

Bridget C. Asay, Solicitor General, and Elizabeth M. Tisher, Assistant Attorney General,
 Montpelier, for Appellant Natural Resources Board.

David K. Mears, Environmental and Natural Resources Law Clinic, South Royalton, for Amici
 Curiae Vermont Natural Resources Council and Preservation Trust of Vermont.

Nathan H. Stearns of Hershenson, Carter, Scott & McGee, P.C., Norwich, for Amici Curiae
 Bennington County Regional Commission, Central Vermont Regional Planning Commission,
 Northwest Regional Planning Commission, Southern Windsor County Regional Planning
 Commission, and Windham Regional Commission.

Paul S. Gillies of Tarrant, Gillies & Richardson, Montpelier, for Cross-Appellant B&M Realty,
 LLC.


PRESENT: Reiber, C.J., Skoglund, Robinson and Eaton, JJ., and Teachout, Supr. J.,
         Specially Assigned


       ¶ 1.   ROBINSON, J. Appellants Natural Resources Board and Applicant Two Rivers-

Ottauquechee (TRO) Regional Commission appeal the Environmental Division’s award of an Act

250 permit to Applicant B&M Realty, LLC, to construct a large mixed-use business park near the
Interstate 89 Exit 1 interchange in the Town of Hartford. The trial court concluded that the project

satisfied Act 250, including the requirement that it conform with the 2007 TRO Regional Plan.

The Natural Resources Board and the TRO Regional Commission appeal, arguing that the project

is inconsistent with mandatory and unambiguous provisions in the regional plan. Applicant cross-

appeals, asserting that the 2007 Regional Plan does not apply, and that the Court need not consider

the plan because the proposed development will not have substantial regional impact. We

conclude that the 2007 Regional Plan applies and that the trial court’s conclusion that the project

will have substantial regional impact is supported by the evidence, but hold that the project is

inconsistent with several provisions in the regional plan. We accordingly reverse.

                         I. Overview of Land Use Planning in Vermont

       ¶ 2.    The Vermont Planning and Development Act, 24 V.S.A. ch. 17, governs municipal

and regional planning in Vermont.         The Act is intended to “encourage the appropriate

development” of state lands by providing for a “coordinated, comprehensive planning process and

policy framework” to guide decisions by municipalities, regional planning commissions, and State

agencies. 24 V.S.A. § 4302(a), (b)(1). To that end, the Act provides for municipal planning

commissions, id. § 4321 et seq., and creation of regional planning commissions by the act of voters

or municipal legislative bodies, subject to State approval. Id. § 4341. The regional commissions

are composed of at least one representative appointed from each member municipality. Id. § 4342.

Those commissions are charged with, among other things, preparing regional plans consistent with

the general goals of the Planning and Development Act articulated in § 4302. Id. § 4345a(5).

       ¶ 3.     These broad land-use goals established by the Legislature include “maintain[ing]

the historic settlement pattern of compact village and urban centers separated by rural

countryside,” discouraging “strip development along highways,” and encouraging economic

growth “in locally designated growth areas,” or in “existing village and urban centers, or both.”

Id. § 4302(c)(1)(A)-(B). In addition to serving these goals, regional plans must identify land uses

                                                 2
within each region that will further the region-specific goals set forth in § 4347. Plans should also

be “compatible with approved municipal and adjoining regional plans.” Id. § 4345a(5).

       ¶ 4.    Regional plans provide a comprehensive framework for regional development.

They must include, among other elements, “[a] statement of basic policies of the region to guide

the future growth and development of land and of public services and facilities, and to protect the

environment” as well as a “map and statement of present and prospective land uses.”

Id. § 4348a(1)-(2). Plans must also discuss regional energy needs, transportation issues, utility

issues, and numerous other regional issues. Id. § 4348a(3)-(9). In this way, the plans serve to

“guid[e] and accomplish[] a coordinated, efficient and economic development of the region” that

will “best promote the health, safety, order, convenience, prosperity and welfare of the inhabitants

as well as efficiency and economy in the process of development.” Id. § 4347.

       ¶ 5.    The Act calls for “widespread citizen involvement” in the regional planning

process. Id. § 4345a(5)(A). At the outset of the planning process and throughout the process,

regional planning commissions are required to “solicit the participation of local citizens and

organizations by holding informal working sessions that suit the needs of local people.”

Id. § 4348(a). The commissions must solicit comments from a range of identified stakeholders,

and hold two or more public hearings within the regions on any proposed plans or amendments.

Id. § 4348(b), (c). At least 60% of a region’s commissioners representing municipalities must vote

to adopt a regional plan before it can take effect. Id. § 4348(f).

       ¶ 6.    In furtherance of the Legislature’s goal of a coordinated state planning process,

both municipal plans and regional plans are made enforceable through Act 250. Thus, applicants

who seek Act 250 permits must show that their projects are “in conformance with any duly adopted

local or regional plan.” 10 V.S.A. § 6086(a)(10). Regional planning commissions must assist

district environmental commissions in assessing whether a project complies with a regional plan.

24 V.S.A. § 4345a(13). A regional plan’s provisions will apply in Act 250 proceedings “to the

                                                  3
extent that they are not in conflict with the provisions of a duly adopted municipal plan.”

Id. § 4348(h)(1). If a conflict exists, the regional plan will be given effect if the project “would

have a substantial regional impact.” Id. § 4348(h)(2).

                                  II. Facts and Proceedings Below

       ¶ 7.    Applicant owns three separately deeded lots covering 167.7 acres in Hartford. The

property is located between U.S. Route 4 and Old Quechee Road near the north and southbound

I-89 exit ramps. It is two miles away from Quechee Village and Quechee Gorge and five miles

from White River Junction. The property is mostly undeveloped, although it presently contains a

single-family dwelling and a 2433-square-foot commercial building. There are miscellaneous

scattered businesses south of the property on U.S. Route 4, including a former real estate office

and a country store with an upstairs apartment. There is a convenience store/gas station adjacent

to U.S. Route 4 opposite the I-89 southbound ramp and U.S. Route 4 intersection.

       ¶ 8.    Applicant proposes a development project designed as a mixed-use business park

with office, retail, restaurant and residential uses to proceed in three phases. Phase 1 of the project

contemplates a clustered mixed-use development encompassing more than 115,000 square feet of

new construction on approximately 15.5 acres. The first construction cycle consists of 18,142

square feet of office space, 18,142 square feet of retail space, and a 5,667 square foot restaurant.

The second cycle consists of 15,110 additional square feet of office space and 15,110 additional

square feet of retail space, and nine residential units. The final construction cycle of phase 1

consists of 33,000 square feet of office space. Phase 2 consists of fifty residential units. The Phase

1 buildout includes approximately 2700 linear feet of internal roadway designed more or less as a

loop, and the proposal contemplates a “center” that would mimic a small version of Church Street

Marketplace in Burlington, Vermont.

       ¶ 9.    In July 2005, applicant and then-landowners David and Ernest Punt sought to

rezone portions of the Punt property and create a new zoning district, the Quechee Interstate

                                                  4
Interchange (QII). The municipal planning commission approved the zoning amendment in

September 2005. In 2006, applicant presented a sketch plan to the municipal planning commission

for the “Quechee Highlands Project.”

       ¶ 10.     The regional plan in effect at that time, the 2003 TRO Regional Plan, did not

address the Town of Hartford because the Town joined the TRO Regional Commission in 2004,

after the 2003 Regional Plan went into effect. In 2007, the TRO Regional Commission replaced

the 2003 Regional Plan with the 2007 TRO Regional Plan, which did specifically address Hartford.

       ¶ 11.     In May 2012, applicant sought zoning permits for its project from the Hartford

Planning Commission. Applicant indicated its intent to develop approximately 120,000 square

feet of commercial space and 10,000 square feet of residential space on its property. The planning

commission approved the project in October 2012. Then, in December 2012, applicant sought an

Act 250 permit.       The district environmental commission unanimously denied its request,

concluding, among other things, that the project failed to conform with the 2007 Regional Plan.

       ¶ 12.     Applicant appealed to the Environmental Division of the Superior Court. Applicant

first moved for partial summary judgment, asking the court to rule that the 2003 Regional Plan

governed its Act 250 application. Applicant offered two grounds. First, it argued that its right to

Act 250 review of its project pursuant to the then-existing regional plan vested in 2005 when it

sought to amend local zoning bylaws. Alternatively, applicant asserted that its rights vested in

2006 when it shared a sketch plan with the municipal planning commission. The court rejected

these arguments and concluded that applicant’s rights vested in 2012 when applicant sought local

zoning permits for its project. The court therefore conducted its Act 250 review under the 2007

Regional Plan.

       ¶ 13.     Following a merits hearing, the court determined that the project complied with Act

250. The court’s consideration of Criterion 10 of Act 250—whether the project is “in conformance



                                                  5
with any duly adopted local or regional plan,” 10 V.S.A. § 6086(a)(10)—is at the heart of this

appeal.

          ¶ 14.   The threshold question before the trial court was whether a conflict existed between

the municipal and regional plans, since, in the event of a conflict, the regional plan may only be

given effect if the project would have a substantial regional impact. See 24 V.S.A. § 4348(h).

Finding a lack of evidence in the record on the point, and noting that the applicant bears the burden

of showing that the provisions of the plan do not conflict, the court assumed that a conflict existed

between the municipal plan and the 2007 Regional Plan.

          ¶ 15.   The court then considered whether the project would have a substantial regional

impact. It first addressed applicant’s assertions that by empowering regional commissions to

define “substantial regional impact” without providing any specific standards, the Legislature had

unconstitutionally delegated unconstrained discretion to the regional commissions.                See

id. § 4345a(17) (requiring regional commissions, as part of regional plan, to “define a substantial

regional impact, as the terms may be used with respect to its region”). The court concluded that

the applicable statutes collectively provide guidance to the regional planning commissions and

noted that “substantial regional impact” is necessarily a region-specific concept best determined

on a regional level. Ultimately, it decided that it was unnecessary to decide the delegation issue

given its conclusion that applicant satisfied Criterion 10 in any event.

          ¶ 16.   The court also considered and rejected applicant’s argument that the TRO Regional

Commission’s definition of “substantial regional impact” did not provide a clear and applicable

standard. It explained that the 2007 Regional Plan defined “substantial regional impact” as any

development that met one or more of eight criteria, and the court found these criteria sufficiently

clear to prevent discriminatory application and to provide adequate information to landowners. It

was uncontested that the project as proposed would exceed 20,000 square feet and would require



                                                   6
substantial capital improvements of a local or State highway, and the court found that either of

these facts would meet one or more of the criteria in the 2007 Regional Plan.

       ¶ 17.   Having concluded that the project must accordingly comply with the 2007 Regional

Plan, the court turned to the terms of the regional plan, focusing on the following provisions:

               Principal retail establishments must be located in Town Centers,
               Designated Downtowns, or Designated Growth Centers to minimize
               the blighting effects of sprawl and strip-development along major
               highways and maintain rural character.

               [The] existing settlement pattern . . . provid[es] a system of centers
               both efficient and economical for the conduct of business enterprise
               and for the provision of social and community facilities and
               services. This pattern must be protected and enhanced and is
               supported by state planning law.

               Any development planned for interchange development must be
               constructed to . . . discourage creation or establishment of uses
               deemed more appropriate to regional growth areas.

               Major growth or investments must be channeled into or adjacent to
               existing or planned settlement centers and to areas where adequate
               public facilities and services are available.

               [The Exit 1] interchange is not an appropriate location for a growth
               center.

       ¶ 18.   The court considered each provision separately. It acknowledged that the first

provision—dealing with principal retail establishments—contains mandatory language, but

concluded that it did not apply. The court construed the term “principal retail establishment” to

mean a project where retail was the chief, leading, or most important use. It reasoned that the

project did not fall within this definition because less than 40,000 of 115,000 square feet of

development would be devoted to retail space. The court considered the next three provisions to

be unenforceable either as aspirational policy statements or because they failed to provide adequate

guidance or clear definitions of terms such as “major growth or investments,” and “planned

settlement area.” The court concluded that these standards gave unfettered discretion to the

regional commission, and thus, could not be grounds for denying a proposed development.

                                                 7
       ¶ 19.   The court concluded that the final provision prohibiting a “growth center” at Exit 1

was mandatory but inapplicable. It explained that the plan designated two types of growth centers:

regional growth centers, “the traditional developed areas in the region,” and designated growth

centers, areas that a municipality seeks to designate as growth centers based on a number of

criteria. The court noted that the project here was not located in an area where traditional

development had occurred and that no party was seeking to have the project receive a growth

center designation. The court thus concluded that the project conformed with the 2007 Regional

Plan and that as long as applicant complied with conditions to mitigate traffic concerns, the project

satisfied Act 250. This appeal and cross-appeal followed.

                        III. Applicability of the TRO 2007 Regional Plan

                                         A. Vested Rights

       ¶ 20.   We reject applicant’s assertion on cross-appeal that the 2007 Regional Plan does

not apply to its project. Applicant argues that it “started the process of obtaining a zoning permit”

in 2005 by seeking to amend the town’s zoning regulations, and it thereby acquired a vested right

to use the 2003 Regional Plan for any Act 250 permit it might seek in the future. According to

applicant, it diligently pursued its plans to develop its project after securing the zoning change.

       ¶ 21.   Applicant provides no legal support for its position, and we find none. We agree

with the trial court that this argument fails as a matter of law. See Richart v. Jackson, 171 Vt. 94,

97, 758 A.2d 319, 321 (2000) (explaining that Supreme Court reviews summary judgment ruling

using same standard as trial court; summary judgment appropriate when there are no genuine

issues of material fact and any party is entitled to judgment as a matter of law).

       ¶ 22.   As the trial court explained, Vermont follows the “minority rule” that a party

obtains a vested right in existing regulations “as of the time when [a] proper [permit] application

is filed.” Smith v. Winhall Planning Comm’n, 140 Vt. 178, 181, 436 A.2d 760, 761 (1981). The

majority rule holds, by contrast, that “rights vest only if an applicant has both received a permit

                                                  8
and substantially relied on it in commencing work, or can show that an amendment was enacted

to target its development.” In re Keystone Dev. Corp., 2009 VT 13, ¶ 6, 186 Vt. 523, 973 A.2d
1179 (mem.) (citing Smith, 140 Vt. at 181, 436 A.2d at 761). Pursuant to the minority rule this

Court adopted, a party’s ability to rely on a particular zoning regime vests sooner than it would

under the majority rule. We adopted this minority rule because we found it more practical to

administer, it provided greater certainty, and it avoided extended litigation. Smith, 140 Vt. at 181-

82, 436 A.2d at 761. We made clear that parties do not have an “open-ended right to ‘freeze’ the

applicable regulatory requirements by proposing a development with inadequate specificity.” In

re Ross, 151 Vt. 54, 56, 557 A.2d 490, 491 (1989). Instead, a party must file a complete permit

application before any rights will vest. Id. (concluding that applicant had no vested right in town

plan in existence at time it filed incomplete application for Act 250 permit).

       ¶ 23.   A request to amend a town’s zoning regulations is not tantamount to filing a

complete permit application for a particular project. We rejected a similar argument in In re Taft

Corners Associates, 171 Vt. 135, 758 A.2d 804 (2000). In that case, a developer sought and

received a municipal permit to subdivide land in 1987. Id. at 135, 758 A.2d at 805. In that

application, the developer represented that its anticipated development would include mixed uses,

retail and light industrial. Id. Following the subdivision permit, the developer made considerable

investment in pursuing its development plans. Id. at 135, 758 A.2d at 806. In 1997, the town

adopted an interim zoning amendment that changed the available uses in the area of the subdivided

property. Id. at 136, 758 A.2d at 806. The developer subsequently sought a permit for a specific

development, and argued that by virtue of the subdivision permit, it had a vested right to rely on

the zoning regulations in effect at the time of that permit. Id. This Court rejected that argument,

explaining:

                 We have no doubt that a subdivision application creates a vested
               right that the subdivision permit be evaluated under the regulatory
               law in effect at the time of the application. That is the holding of

                                                 9
               [Smith v. Winhall], and it is not under debate in this case. What [the
               developer] seeks, however, is a vested right that a separate zoning
               permit will be evaluated under the regulatory law in effect at the
               time of the application for the subdivision permit, and not that in
               effect at the time of the zoning permit application. We can
               understand this position if the legality of the act of dividing the
               parcel of land necessarily depends upon a specific provision of the
               zoning ordinance, and that zoning ordinance provision was amended
               before the zoning permit was sought. Thus, if the developer in
               Smith had been awarded a subdivision permit despite the fact that
               his lots were undersized, but had been denied a zoning permit
               because of the size of the lots, he should have had a vested right to
               the zoning permit provided he met all other zoning requirements. . . .
               Beyond this narrow circumstance, however, we believe [the
               developer’s] position represents an unwarranted and unprecedented
               expansion of our vested rights jurisprudence. See L.M. Everhart
               Constr., Inc. v. Jefferson Cty. Planning Comm’n, 2 F.3d 48, 52 (4th
               Cir. 1993) (“no court . . . has adopted such a broad conception of
               vested rights”).

In re Taft Corners Assocs., 171 Vt. at 139-40, 758 A.2d at 808-09 (footnote omitted). This is an

easier case because here, although the developer describes steps that it took to pursue its

development project (requesting a change in the municipal zoning requirements), it did not prior

to 2012 file a permit application of any sort.

       ¶ 24.   Nor do the facts that prior to 2007 applicant was taking steps to advance the

development project, and that municipal leaders were aware of these efforts, give rise to a vested

right in application of the 2003 Regional Plan. A mere “suggestion” to a municipality “that a

property owner would like to undertake ill-defined work at an unspecified time” is insufficient to

vest in a developer a right to rely on the then-existing regional plan for purposes of an application

for a future Act 250 permit. In re Keystone Dev. Corp., 2009 VT 13, ¶¶ 5-6 (holding that developer

acquired no vested rights in zoning ordinance where it did not submit a “full and complete”

application for a zoning permit but merely alerted city officials that it intended to perform certain

work on its property). As in Keystone, applicant’s position here would create great uncertainty in

the law and move us even further away from the majority rule. See id. ¶ 6 (explaining that without

a proper application, one cannot know “what rights, exactly, had vested as to a particular party, or

                                                 10
when”). It is clear that applicant acquired no vested right in use of the 2003 Regional Plan for Act

250 purposes prior to the TRO Regional Commission’s adoption of the 2007 Regional Plan.

       ¶ 25.   We need not decide exactly when a party’s interest in using a specific regional plan

vests, whether it is when the applicant files a complete application for an Act 250 permit, or when

a party files a complete application for a zoning permit associated with that project.1 In either

case, the zoning and Act 250 permit requests here were both made in 2012, well after the 2007

Regional Plan took effect.

                                  B. Substantial Regional Impact

       ¶ 26.   We likewise conclude that because the project will have a substantial regional

impact, the 2007 Regional Plan applies. Applicant argues the 2007 Regional Plan does not apply

because the project will not have a “substantial regional impact.” See 24 V.S.A. § 4348(h)

(directing that to the extent a conflict exists between the regional plan and municipal plan, the

regional plan shall be given effect “if it is demonstrated that the project under consideration in the

proceedings would have a substantial regional impact”). Applicant acknowledges that its project

falls squarely within the definition of “substantial regional impact” contained in the 2007 Regional

Plan insofar as the project, among other things, contemplates commercial or industrial construction

involving 20,000 square feet or more of gross floor area. It argues, however, that the Legislature



       1
           We held in In re Molgano that where “a developer diligently pursues a proposal through
the local and state permitting processes before seeking an Act 250 permit, conformance [with local
and regional plans under criterion 10 of Act 250] is to be measured with regard to zoning laws in
effect at the time of a proper zoning permit application.” 163 Vt. 25, 33, 653 A.2d 772, 776-77
(1994). Given the rationale for this decision, it is not necessarily dispositive of the question of
whether a proper zoning permit application vests the applicant’s expectation in application of the
then-existing regional plan for purposes of an Act 250 permit. Moreover, within the municipal
zoning context we have held that an application for a subdivision permit does not create vested
rights in application of those zoning laws to a distinct application for a development permit with
respect to that same property. In re Taft Corners Assocs., 171 Vt. at 139-40, 758 A.2d at 808-09.
These decisions leave unanswered the question whether it is the Act 250 application that vests in
the applicant a right to rely on the existing regional plan for purposes of Act 250 review, or whether
an application for a zoning permit for that project can have that effect.
                                                   11
improperly gave “complete and utter discretion” to regional commissions to define “substantial

regional impact,” and that the arbitrariness of the definition in the 2007 Regional Plan highlights

the improper breadth of the Legislature’s delegation. See id. § 4345a(17) (requiring regional

commissions, as part of regional plan, to “define a substantial regional impact, as the terms may

be used with respect to its region” and stating that commission’s definition shall be given “due

consideration” in state regulatory proceedings).

       ¶ 27.   In support of its claim that the 2007 Regional Plan definition of “substantial

regional impact” is arbitrary and unconnected to actual regional impacts of development, applicant

describes a hypothetical scenario in which a development may exceed 20,000 square feet of

commercial space without having any regional impact. In particular, it describes an antiques dealer

who sells only through the internet and has a direct route to the post office with no neighbors who

would be impacted by the limited truck traffic. Applicant further argues that the court was only

required to give “due consideration” to the regional commission’s definition of “substantial

regional impact,” was required to make an independent determination of such impact, and engaged

in “rank speculation” by finding a substantial regional impact here.

       ¶ 28.   We find these arguments without merit.          First, there can be no claim of

“unconstitutional delegation of legislative power” where a statute “establish[es] reasonable

standards to govern the achievement of its purpose and the execution of the power which it

confers.” Vermont Home Mortg. Credit Agency v. Montpelier Nat’l Bank, 128 Vt. 272, 278, 262
A.2d 445, 449-50 (1970) (recognizing that “[w]ithin these limits,” legislature “may confide a broad

grant of authority to a subordinate agency in intricate matters affecting the general welfare in

natural resources, health, education and economics”); see also Rogers v. Watson, 156 Vt. 483, 493,

594 A.2d 409, 415 (1991) (recognizing that delegation of discretionary authority is valid as long

as Legislature provides “sufficient standard or policy to guide” agency’s action). We conclude

that the Vermont Planning and Development Act provides ample guidance to regional

                                                   12
commissions regarding the development of regional plans. See 24 V.S.A. ch. 17. The law

identifies a legislative purpose for planning generally, id. § 4302, it lists specific goals with which

regional plans must be consistent, id. § 4347, it identifies the duties of regional planning

commissions and required elements for regional plans, id. § 4348a, and it provides procedural

requirements for adopting plans, including the opportunity for public hearing and comment. Id.

§§ 4392(a)-(e), 4345a, 4347, 4348a, 4348. Given this extensive statutory scheme, we reject

applicant’s unsupported suggestion that requiring regional commissions to define “a substantial

regional impact” as part of developing its regional plan constitutes an unlawful delegation.

       ¶ 29.   Moreover, applicant’s second argument swallows up its first.             As applicant

contends, a regional commission’s definition of “substantial regional impact” is not binding on the

court; rather, it is entitled to “due consideration” in state regulatory proceedings. Id. § 4345a(17).

Because the court retains ultimate discretion to determine a substantial regional impact with

reference to the statutory framework and goals, subject to due consideration of a regional

commission’s own definition, the Legislature has not made the kind of wholesale delegation of

legislative authority to the regional commissions that applicant suggests.

       ¶ 30.   Finally, the regional plan contains various nonarbitrary provisions that the trial

court concluded were sufficiently clear to prevent discriminatory application and that support the

court’s conclusion that the proposed project would have a substantial regional impact. As

indicated above, the 2007 Plan states that a substantial regional impact exists for “commercial or

industrial construction involving 20,000 square feet or more of gross floor area” and for projects

that “necessitat[e] substantive capital improvements, such as widening or signalization of

regionally significant local or State highways.” These requirements are clearly defined and

reasonable. It is not “rank speculation” to conclude that a project involving 115,000 square feet

of commercial development at a highway interchange, and that requires a new traffic signal on a

regionally significant roadway, as well as construction of additional turning lanes, will have a

                                                  13
substantial regional impact.    Indeed, as the regional commission emphasized in the Plan,

developments near highway exchanges are particularly suited for evaluation on a regional basis

“given the considerable public investment in the interstate highway system and regional growth

areas, and the significant public exposure to such areas.” These areas are “powerful magnets for

nonresidential uses” that “often compete[] with and erode[] regional growth areas.”

                         IV. Conformance with the 2007 Regional Plan

                                      A. Standard of Review

       ¶ 31.   With respect to our standard of review, the interpretation of a regional plan is

analogous to the interpretation of a zoning ordinance; it presents a legal issue that we review

without deference to the trial court. In re Grp. Five Invs. CU Permit, 2014 VT 14, ¶ 4, 195 Vt.
625, 93 A.3d 111 (“The Supreme Court reviews the environmental court’s rulings on questions of

law or statutory interpretation de novo.” (citing In re Vill. Assocs. Act 250 Land Use Permit, 2010
VT 42A, ¶ 7, 188 Vt. 113, 998 A.2d 712)); see also In re Lathrop Ltd. P’ship I, 2015 VT 49,

¶¶ 21, 44, 121 A.3d 630 (explaining that proper interpretation of terms of zoning ordinance

presents legal question, and question of whether project meets definition in ordinance is also

subject to de novo review).2


       2
          We stated in In re Chaves Act 250 Permit that “[w]e accord deference to the trial court’s
finding of conformity.” 2014 VT 5, ¶ 38, 195 Vt. 467, 93 A.3d 69. That statement is inconsistent
with our standard. See, e.g., In re JAM Golf, LLC, 2008 VT 110, ¶ 17, 185 Vt. 201, 969 A.2d 47
(rejecting environmental court’s interpretation of municipal plan, and concluding, based on our
own review, that particular provisions in plans could not be enforced). Moreover, it is inconsistent
with our actual analysis in Chaves. See 2014 VT 5, ¶¶ 41-42.

        Although we gave great deference to decisions by the former Environmental Board as “an
agency charged with promulgating and interpreting its own rules,” In re Vill. Assocs., 2010 VT
42A, ¶ 7 n.2, the Environmental Division “is part of the judicial branch,” and “there is no
separation-of-powers imperative for deferential review.” In re Albert, 2008 VT 30, ¶ 6, 183 Vt.
637, 954 A.2d 1281 (mem.). Thus, we have stated “that where the outcome of the matter turns not
on findings of fact, but on interpretation of a statutory term, and where we are not reviewing a
decision by an agency charged with promulgating and interpreting its own rules, we employ the
familiar de novo standard of review for matters of law.” In re Vill. Assocs., 2010 VT 42A, ¶ 7
n.2. We clarify here that we review without deference the environmental court’s interpretation of
                                                 14
                                             B. Merits

       ¶ 32.   In determining whether a proposed project complies with Criterion 10 of Act 250—

that is, whether it “[i]s in conformance with any duly adopted local or regional plan,” 10

V.S.A. § 6086(a)(1)—a court must read the requirements of that plan in light of several

considerations.

       ¶ 33.   First, courts must strike a balance between the need for a plan to provide broad and

flexible guidance with the need for clear requirements. We require plan provisions to be clear and

definite to prevent arbitrary application and to provide adequate notice to landowners. In re JAM

Golf, LLC, 2008 VT 110, ¶¶ 13, 17-19 (“We will not uphold a statute that fail[s] to provide

adequate guidance, thus leading to unbridled discrimination by the court and the planning board

charged with its interpretation.” (quotation omitted)).        Nonetheless, we do not require

“mathematical certainty of language.” State v. Danaher, 174 Vt. 591, 594, 819 A.2d 691, 695

(2002) (mem.); see also Grayned v. City of Rockford, 408 U.S. 104, 110 (1972) (concluding that

ordinance was not unconstitutionally vague because although language was “marked by flexibility

and reasonable breadth, rather than meticulous specificity,” it was clear what ordinance as a whole

prohibited (quotation omitted)). Even in the context of municipal noise ordinances, we have

recognized that “we are dealing with an area where some imprecision and generality is necessary

and inevitable and our void-for-vagueness test is less strict where the regulation is economic and

the landowner can seek clarification of its meaning or resort to administrative processes.” In re

Ferrera & Fenn Gravel Pit, 2013 VT 97, ¶ 16, 195 Vt. 138, 87 A.3d 483 (quotations omitted).

       ¶ 34.   Additionally, a regional plan is not a municipal zoning ordinance and is likely to

contain even less detail than a zoning bylaw. Zoning bylaws are designed to specifically “permit,

prohibit, restrict, regulate, and determine land development,” including specific uses of land;



the terms of a regional plan as well as its legal conclusion that a project does or does not conform
to a regional plan.
                                                   15
dimensions, location, changes to and use of structures; and areas and dimensions of land to be used

by structures or for other purposes. 24 V.S.A. § 4411(a). By contrast, regional plans are designed

“to guide the future growth and development of land and of public services and facilities, and to

protect the environment.” Id. § 4348a(a)(1). They cover a much broader geographic area than

municipal ordinances. And they serve a host of purposes—from informing consideration of Act

250 permit applications in cases like this to shaping highway projects to informing economic

development plans.3 The breadth of regional plans’ application is not an excuse for imprecision,

but it does shape reasonable expectations as to the level of detail in those plans. In short, we will

enforce a provision in a regional plan where it is “sufficiently clear to give a person of ordinary

intelligence a reasonable opportunity to know what is proscribed.” Brody v. Barasch, 155 Vt. 103,

110, 582 A.2d 132, 137 (1990).

       ¶ 35.   Second, “broad policy statements phrased as nonregulatory abstractions are not

equivalent to enforceable restrictions.” Chaves, 2014 VT 5, ¶ 38 (quotation omitted). Thus,

provisions that “recommend” or “encourage” certain uses are generally insufficient to create an

enforceable obligation. See id. ¶¶ 40-41 (concluding that plan provision stating that mineral

extraction “should minimize adverse effects on aesthetics and special community resources (such

as historic sites) and should not interfere with or have negative impacts on historic sites” was

“broad and nonregulatory, espousing general policies” without any “specific requirements that are

legally enforceable”); see also In re John A. Russell Corp., 2003 VT 93, ¶ 19, 176 Vt. 520, 838
A.2d 906 (mem.) (concluding that plan that “discouraged” certain uses in particular area did not

evince sufficiently “specific policy” against particular kind of development to support finding of

nonconformity with town plan); In re MBL Assocs., 166 Vt. 606, 607-08, 693 A.2d 698, 700-01


       3
          See 19 V.S.A. § 10c(a) (providing that Agency of Transportation may pursue exceptions
to national standards for geometric design when appropriate to comply with local or regional plans
as interpreted by the adopting entities); 32 V.S.A. § 5930a(c)(4) (directing Vermont Economic
Progress Council to consider conformity with regional plans in awarding tax incentives).
                                                16
(1997) (mem.) (concluding that use of word “should” in regional plan did not create mandatory

enforceable requirement). Mandatory language includes terms like “must” and “shall” and it sets

forth a requirement rather than a recommendation.

       ¶ 36.   Third, in considering a provision’s enforceability, we must view the provision in

the context of the regional plan as a whole, bearing in mind the legislative goals that regional plans

must serve. See In re Tyler Self-Storage Unit Permits, 2011 VT 66, ¶ 13, 190 Vt. 132, 27 A.3d
1071 (explaining that in interpreting zoning ordinances, Court must “examine not only the plain

language . . . but also the whole of the ordinance in order to try to give effect to every part, and

will adopt an interpretation that implements the legislative purpose” (quotations omitted));

Williston Citizens for Responsible Growth v. Maple Tree Place Assocs., 156 Vt. 560, 563, 593
A.2d 469, 470 (1991) (holding that construction of ordinance “not limited to consideration of an

isolated sentence . . . rather, we must look to the whole of the ordinance”). This does not mean

that the aspirational goals of a plan as a whole can salvage a vague or aspirational provision, but

it does mean that a court must view provisions with reference to the broader purposes articulated

in the plan, especially where they are not internally inconsistent. See In re Tyler Self-Storage,

2011 VT 66, ¶ 13 (explaining that provisions should be construed “to determine and give effect to

the intent of the drafters,” and this intent “is most truly derived from a consideration of not only

the particular statutory language, but from the entire enactments, its reason, purpose and

consequences” (quotation omitted)); see also In re Green Peak Estates, 154 Vt. 363, 368-69, 577
A.2d 676, 679 (1990) (concluding that regional plan providing that residential development on

slopes greater than 20% “should not be permitted” was sufficiently specific to be enforceable, and,

while it did not explicitly state that all development was precluded, “Board’s commonsense

interpretation of the plan’s policy” was “consistent with the overall approach to use of the region’s

intermediate uplands”).



                                                 17
        ¶ 37.   With these principles in mind, we consider several salient provisions of the regional

plan that individually, but, more importantly, in concert, establish that the project does not conform

to the plan as required by 10 V.S.A. § 6086(a)(10).

                                  1. “Principal Retail Establishments”

        ¶ 38.   The 2007 Regional Plan states: “Principal retail establishments must be located in

town centers, designated downtowns, or designated growth centers to minimize the blighting

effects of sprawl and strip-development along major highways and maintain rural character.”

        ¶ 39.   This language is mandatory and the proscription is clear: retail development must

be limited to specified areas within the region to promote clearly identified land-use goals. There

is no dispute that the proposed project is not located in a town center, designated downtown, or

designated growth area.       Nevertheless, the trial court concluded that the proposed project

conformed with this provision of the 2007 Regional Plan. It viewed the mixed-use development

project in its entirety as a single “establishment” and concluded that it was not a “principal retail

establishment” because the project’s total proposed retail square footage was not greater than the

total square footage of any other use.

        ¶ 40.   We reject the trial court’s construction of the regional plan on the basis of the plain

language of the plan itself and because the court’s construction of the “principal retail

establishment” provision would lead to results squarely at odds with the purpose of the plan and

the underlying enabling legislation. The proposal in this case is for a mixed-use development—

one that encompasses multiple primary or principal uses in multiple establishments. As appellants’

expert testified below, a principal retail establishment is an establishment where retail is the

primary occupant of space in a building, as distinguished from an ancillary use. See also 4 P.

Salkin, American Law of Zoning § 41:16 (5th ed. 2015) (explaining that accessory use, unlike

principal use, is “use of a building or structure which . . . is subordinate to or customarily incidental

to the main use of the building and the permitted use of the zoning district in which it is located”).

                                                   18
The trial court’s approach of considering the proposed mixed-use project as a whole as a single

establishment for purposes of this requirement is not supported by the plain meaning of “principal

retail establishment.”

       ¶ 41.   Moreover, the interpretation would yield a result at odds with the stated purposes

of the regional plan itself. A general goal outlined in the plan is preserving the existing settlement

pattern consisting of “clusters of residences and other activities in the form of villages and hamlets

surrounded by less dense settlement, rural in character, or large spaces in natural vegetation.” The

plan explains that such a pattern of development has proven to be “of a sociological, psychological,

and aesthetic benefit to the region, while at the same time providing a system of centers both

efficient and economical for the conduct of business enterprise and for the provision of social and

community facilities and services.” The plan promotes this goal by requiring “[m]ajor growth or

investments [to] be channeled into or adjacent to existing or planned settlement centers and to

areas where adequate public facilities and services are available” and specifically defines seven

types of growth center in the region. It further articulates a series of goals as promoting the public

interest, including encouraging “full use” of regional growth areas, protecting the character of rural

areas by avoiding sprawling development, and reserving land at interchange areas for the

development of services for the traveling public and transport of goods, not for high traffic-

generating commercial activities that are unrelated to services for the traveling public or trucking

interests. And the requirement that “principal retail establishments” be located in Town Centers,

Designated Downtowns, or Designated Growth Centers was, by its own terms, designed to

“minimize the blighting effects of sprawl and strip-development along major highways and

maintain rural character.”

       ¶ 42.   Under the trial court’s interpretation, unlimited retail development could occur

outside of growth areas consistent with the regional plan as long as such development was folded

into even larger square footage development of other sorts. This interpretation cannot be squared

                                                 19
with the clearly stated goals of the regional plan as a whole and the particular limitation on retail

development. The trial court’s interpretation would allow sprawl and strip-development, rather

than minimize it, and thus cannot be squared with the regional plan as a whole. In re Grp. Five

Invs. CU Permit, 2014 VT 14, ¶ 23 (“We adopt a construction that implements the ordinance’s

legislative purpose and, in any event, will apply common sense.” (quotation omitted)). This

project, which proposes to create a restaurant and almost 35,000 square feet of new retail space,

clearly includes “principal retail establishments” as contemplated by the Plan, and thus squarely

runs afoul of the requirement that “principal retail establishments” must be located in designated

areas that do not include the site of this project.

                                      2. “Regional Growth Areas”

        ¶ 43.   As noted above, the regional plan seeks to limit “major growth or investments” into

existing or planned settlement centers:

                 Due to severe physical site limitations and the relatively high costs
                incidental to land development in certain areas as compared to
                others, much of the region is neither readily available nor suited for
                intense development. Major growth or investments must be
                channeled into or adjacent to existing or planned settlement centers
                and to areas where adequate public facilities and services are
                available. Regional Growth Areas are the traditional developed
                areas in the region. They are differentiated into the following seven
                types: Regional Center, Town Centers, Village Settlements, Hamlet
                Areas, Designated Growth Centers, Designated Downtowns, and
                Designated Village Centers as well as expansion areas that are
                designated to accommodate future growth based on the capacity to
                provide infrastructure and suitable land without threatening critical
                resources or creating sprawl.

Like the provision governing “principal retail establishments,” this provision contains mandatory

language. It requires major growth or investments to be located in specified areas.

        ¶ 44.   The trial court recognized the mandatory nature of this provision but concluded that

the “critical words are undefined and subject to interpretation,” and thus, it could not “discern a

specific policy” that prohibited this project. In particular, the trial court stated that terms “major


                                                      20
growth or investment” and “planned settlement area” were undefined, and their meaning was

unclear so that this provision did not establish a clear, unqualified and unambiguous standard that

could be enforced.

       ¶ 45.    We disagree. Considering this language in the broader context of the regional plan,

a reasonable person can discern what is prohibited. In the context of this case, the term “major

development” is “sufficiently clear to give a person of ordinary intelligence a reasonable

opportunity to know what is proscribed.” Brody, 155 Vt. at 110, 582 A.2d at 137. A reasonable

person would recognize that “major development” is large-scale development, including

development with the potential to have a “substantial regional impact.”            A proposal that

contemplates 115,000 square feet of new construction in a largely undeveloped area near an

interstate exchange falls within a common-sense understanding of this term. As the NRB notes,

moreover, this project represents a significant change to the existing landscape and contemplates

a level of development much greater than the yearly average for the entire Town of Hartford

between 1998 and 2005. The project at issue here is clearly “major development” as that term is

commonly understood.

       ¶ 46.   Nor is the requirement that major development be channeled into or adjacent to

“existing or planned settlement centers and . . . areas where adequate public facilities and services

are available” obscure in the overall context. Directly following this requirement, the regional

plan identifies “regional growth areas” as the “traditional developed areas in the region,” and

categorizes these areas into seven types, recognizing as well “expansion areas that are designated

to accommodate future growth.” It is evident that the commission is referring to these areas as the

“existing or planned settlement centers” appropriate for “major growth and development.” A

review of the more specific definition of each of these areas, stated elsewhere in the plan,

underscores this conclusion. The plan recognizes, for example, that a regional center has existing

public sewer and water utilities, as well as transportation infrastructure capable of handling

                                                 21
significant volumes of commuting and commercial traffic, and that “[m]ajor developments like

large governmental, medical, commercial, industrial building must be located in Regional Centers

where utilities, facilities, and human capital are concentrated.” The Exit 1 interchange is not an

“existing or planned settlement center” under the regional plan, and therefore, it is not an

appropriate location for major development.

                               3. Development at Highway Interchange

       ¶ 47.   Given that there are thirteen highway interchanges in this region, the plan also

includes a general discussion of development at highway interchange areas. The plan states that

it is in the public interest to “reserve land at Interchange Areas for the development of services for

the traveling public and transport of goods, not for the development of high traffic-generating

commercial activities that are unrelated to services for the traveling public or trucking industry, or

institutional uses such as governmental offices or post offices.” It cautions that “Interchange Area

development should not be promoted to the detriment of regional growth areas or the public

investments made therein.” It reiterates that “[r]etail establishments providing goods and services

to a regional clientele should be located in Regional Centers to minimize the blighting effects of

sprawl and strip-development along major highways and to maintain rural character.”

       ¶ 48.   The plan identifies general highway interchange policies, indicating again that land

uses planned for interchanges areas should “complement rather than compete with uses that exist

in Designated Downtowns, Designated Village Centers, Designated Growth Centers, and other

regional growth areas.” It identifies specific uses appropriate for interchange development, which

“include highway-oriented lodging and service facilities, trucking terminals, truck-dependent

manufacturing, and park-and-ride commuter lots.”

       ¶ 49.   The plan then specifically states what is not appropriate: “Any development

planned for interchange development must be constructed to . . . discourage creation or

establishment of uses deemed more appropriate to regional growth areas.” Specific to Exit 1, the

                                                 22
plan provides that “[t]his interchange is not an appropriate location for a growth center.” The plan

identifies the types of development appropriate for Exit 1 as “residential, appropriately-scaled

traveler-oriented uses, and other similar uses that are not intended to draw on regional

populations.”

       ¶ 50.    The trial court turned this language on its head, concluding that because the project

is not located in an area where traditional development has occurred and no party is seeking to

have the project receive a formal growth center designation, the prohibition on growth centers at

Exit 1 does not apply to the project. This ignores the obvious intent of the provisions above. The

plan clearly and repeatedly states that the type of development that belongs in a regional growth

center—which includes “[r]etail establishments providing goods and services to a regional

clientele” and “major developments”—does not belong at the Exit 1 interchange. Applicant’s

proposed project is not transit-oriented, nor is it scaled to fit among the small, low-density

residential and commercial structures that currently exist in this area. It is a “major development”

that includes a significant retail component, which, as stated throughout this plan, must be

channeled into or adjacent to planned settlement areas to “minimize the blighting effects of sprawl

and strip-development along major highways and to maintain rural character.”

       ¶ 51.    These provisions, all of which are clear and enforceable, reinforce each other in

establishing a clear and mandatory framework for development. That framework does not

authorize major development—including principal retail establishments—at this non-growth-

center highway interchange major development, given that the development as proposed is not

oriented to the traveling public or trucking industry. For these reasons, we conclude that the project

does not satisfy the requirements of Criterion 10 because it does not conform with clear and

enforceable provisions of the applicable regional plan. 10 V.S.A. § 6086(a)(10).

       ¶ 52.    The Legislature has made clear that regional plans are key to the “appropriate

development” of state lands, 24 V.S.A. § 4302(a), with Act 250 serving as a critical enforcement

                                                 23
mechanism. Consistent with its statutory obligations, the TRO Regional Commission developed

a comprehensive plan to guide development in its region. It repeatedly manifested its intent to

prohibit large-scale development of this sort at the Exit 1 interchange, thereby serving key land-

use goals identified by the Legislature: maintaining historic settlement patterns, discouraging strip

development along highways, and encouraging economic growth in specific areas.                    Id.

§ 4302(c)(1). The TRO Regional Commission used language that is “clear and unqualified, and

creates no ambiguity,” Chaves, 2014 VT 5, ¶ 38 (quotation omitted), and thus, those standards

must be enforced. Any other conclusion would undermine the continued viability of regional

planning in this state. Applicant’s proposal does not conform to the regional plan, and the trial

court erred in concluding otherwise.

       Reversed.

                                                FOR THE COURT:



                                                Associate Justice




                                                 24